Citation Nr: 0727648	
Decision Date: 09/04/07    Archive Date: 09/14/07	

DOCKET NO.  05-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for a left knee 
disorder. 

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD). 

5.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION


The veteran had active service from February 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, that denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran is not shown to have a low back disorder that 
was manifested during service, or for many years following 
separation from service, or a low back disorder that is 
causally or etiologically related to service or to a service-
connected disability.

2.  The veteran is not shown to have a right knee disorder 
that was manifested during service, or for many years 
following separation from service, or aright knee disorder 
that is causally or etiologically related to service or to a 
service-connected disability.

3.  The veteran is not shown to have a left knee disorder 
that was manifested during service, or for many years 
following separation from service, or a left knee disorder 
that is causally or etiologically related to service or to a 
service-connected disability.

4.  The veteran's PTSD is shown to be productive of total 
occupational and social impairment.

5.  Service connection has been established for PTSD, 
evaluated as 100 percent disabling by this decision; for 
plantar callosities of the right foot, evaluated as 
20 percent disabling; and for plantar callosities of the left 
foot, evaluated as 20 percent disabling for a combined 
schedular evaluation of 100 percent.  

6.  The veteran's July 2004 application or a total evaluation 
shows that he had completed one year of college, had 
occupational experience as a deputy sheriff and last worked 
and became too disabled to work in October 1989.

7.  The veteran's is shown to be totally disabled as a result 
of his service connected PTSD and has been assigned a 100 
percent schedular evaluation by this decision.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred, and a low back disorder is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).

2.  A right knee disorder was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred, and a right knee disorder is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).

3.  A left knee disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred, and a left knee disorder is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).

4.  The criteria for an evaluation of 100 percent for post-
traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2006).

5.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.1-4.14, 4.16, 4.18 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in February 2004, October 2004, January 
2005 and March 2006.  The RO also provided assistance to the 
veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  


Service Connection Claims

The veteran essentially contends that he has back, right knee 
and left knee disorders that are related to service.  More 
specifically, the veteran contends that these disorders are 
secondary to his bilateral foot disorder.

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The veteran's service medical records do not reflect that any 
back, right knee or left knee disorder was manifested during 
service.  A physical examination perform in September 1969 in 
connection with the veteran's separation from service did not 
disclose the presence of any back or knee disorders, and on 
the Report of Medical History portion of the examination, the 
veteran denied experiencing back trouble of any kind or a 
tricked or locked knee.  

In addition, medical records dated following separation from 
service do not document the presence of any back or knee 
disorders, including arthritis, for many years following 
separation from service.  While the post service medical 
evidence clearly reflects that the veteran currently has back 
and bilateral knee disorders, there is an absence of any 
medical evidence which indicates that any such disorder is in 
any way causally or etiologically related to service or to 
the veteran's service-connected bilateral foot disorder.  

In this regard, a VA medical records dated in November 2004 
shows the veteran related he had injured his back when he 
slipped on concrete on October 28, 1989, at work, and that he 
had not worked since that time.  At that time the veteran 
also related that in 1997 he had an injury to his right knee 
and had surgery to remove spurs and that in the past 7 to 8 
months he had been having pain in both knees.  

The veteran was afforded a VA examination in order to assist 
him in substantiating his claim and to obtain a medical 
opinion as to the etiology of the currently diagnosed back 
and knee disorders.  However, the opinion rendered following 
the VA examination and review of the medical evidence was not 
supportive of the veteran's contentions.  Following the June 
2005 examination of the veteran's spine the diagnosis was 
degeneration of the spine consistent with aging and morbid 
obesity.  The examiner also diagnosed degeneration of both 
knees secondary to aging and morbid obesity.  The examiner 
was specifically requested to offer an opinion as to whether 
the veteran's bilateral knee and spine disorders were 
secondary to his service-connected plantar callosities and 
the examiner offered an opinion that those disorders were not 
caused by or the result of the service-connected plantar 
callosities.  He indicated that there was no etiological 
nexus that connected the knee or spine conditions to the 
plantar callosities and noted that the plantar callosities 
had resolved.

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for back and bilateral knee disorders.  Given the 
medical evidence against the claim, for the Board to conclude 
that the veteran's back and knee disorders had its origin 
during service or are related to a service connected 
disability in these circumstances would be speculation, and 
the law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service or to a service connected disability, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current back and knee disorders and either to service or to a 
service connected disability by way of letters from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disorders and 
an injury, disease or event in service or to a service 
connected disability.  While the veteran is clearly of the 
opinion that his current back and knee disorder are related 
to a service connected disability, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for back and knee disorders is not established. 


Evaluation of PTSD

The veteran essentially contends that the current evaluation 
assigned for his PTSD does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

By way of background, a rating decision dated in November 
1994 granted service connection for PTSD and assigned a 
30 percent evaluation under Diagnostic Code 9411.  That 
evaluation remained in effect until a rating decision dated 
in January 1998 increased the evaluation for PTSD from 
30 percent to 50 percent.  A BVA decision dated in April 1999 
affirmed the RO's assignment of a 50 percent evaluation for 
the veteran's PTSD.  The 50 percent evaluation has remained 
in effect since that time.

Under Diagnostic Code 9411 the next higher 70 percent 
evaluation contemplates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment with evidence of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF score ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  

The evidence for consideration consists primarily of VA 
medical records including the report of a VA examination to 
assess the severity of the veteran's PTSD performed in 
February 2004 and a November 2004 statement from the 
veteran's treating health care practitioner.  After reviewing 
the evidence of record the Board is of the opinion that the 
veteran's PTSD is more severe than currently evaluated.  

The February 2004 VA examination reflects that the veteran 
reported that he had no remission of his symptoms despite 
treatment.  The veteran reported experiencing worsening of 
his PTSD symptoms with increased levels of depression and 
nervousness.  While the complaints and clinical findings 
reported on the examination do not appear to demonstrate that 
the veteran would be entitled to higher evaluations of 70 or 
100 percent based on the examples of symptoms set forth 
above, following that examination the veteran's 
symptomatology was described as chronic and severe and an 
Axis V Global Assessment of Functioning (GAF) score of 46 was 
assigned.  Such a GAF score is assigned when there is some 
impairment of reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  The examiner also 
indicated that the prognosis for improvement was poor.

Also of record is a November 2004 statement from his treating 
health care practitioner.  That statement noted that the 
veteran had first been seen in December 1999 and most 
recently in October 2004.  It was noted that the veteran had 
been diagnosed with PTSD and severe recurrent major 
depressive disorder which was secondary to his PTSD.  The 
most recent GAF score was 44.  The author strongly encouraged 
inpatient admission last time the veteran was seen since he 
had expressed suicidal thoughts and was severely depressed.  
It was noted that the author had been seeing the veteran for 
about five years and that his condition had been guarded for 
the entire time.  While he had some periods of time when he 
felt better than others, he continued to have a depressed 
mood, war-related nightmares, intrusive thoughts and did not 
enjoy activities.  He experienced hypervigilance and at times 
was paranoid.  He had no motivation and complained of 
agitation and anger.  It was noted that his suicidality was 
labile which was concerning.  It was noted that the veteran's 
condition had been deteriorating over the last 18 months and 
that he could not tolerate being around people.  It was the 
author's opinion that the veteran was not able to maintain 
gainful employment due to anger, decreased toleration of 
people, sleep disturbance, reexperiencing frequency and a 
depressed mood.  

Based on this record the Board finds that the veteran is more 
severely disabled than currently evaluated.  Thus, the 
question is whether he more nearly meets the criteria for a 
70 or 100 percent evaluation for his PTSD.  Given the opinion 
expressed by his VA treating health care practitioner, the 
Board believes that there is a reasonable doubt as to whether 
the veteran warrants a 100 percent evaluation for his PTSD.  
Resolving any reasonable doubt in his favor, the Board 
concludes that a 100 percent evaluation for the veteran's 
PTSD is warranted.  


Total Evaluation Based on Unemployability

With respect to the veteran's claim for a total evaluation 
based on individual unemployability, applicable law provides 
that a total disability rating for compensation may be 
assigned where the schedular rating is less than total when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there's one such disability, this disability shall be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  However, it is the established policy 
of the VA that all veterans who are unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled on an extraschedular basis.  38 C.F.R. § 4.16(b).  

Based on this record and evidence, it is clear that the 
veteran meets the percentage requirements for consideration 
of a total evaluation under 38 C.F.R. § 4.16(a).  At the time 
the RO denied the veteran's claim for a total evaluation, the 
veteran's service-connected disabilities consisted of PTSD, 
evaluated at 50 percent disabling and plantar callosities of 
both feet, with each foot evaluated as 20 percent disabling, 
for a combined schedular evaluation of 70 percent.  In 
addition, as indicated above, there is medical evidence that 
the veteran is unemployable, but that he is unemployable as a 
result of his service-connected PTSD.  

Nevertheless, since this decision assigns a 100 percent 
evaluation for the veteran's PTSD, the assignment of that 
disability evaluation effectively renders this issue moot 
since the veteran cannot receive both a total evaluation 
based on individual unemployability due to his service-
connected disabilities and a 100 percent schedular 
evaluation.  The provisions of 38 C.F.R. § 4.16 explicitly 
provide that a total evaluation based on individual 
unemployability may be assigned "where the schedular rating 
is less than total," a situation no longer present in this 
case given the assignment by this decision of a schedular 100 
percent evaluation for the veteran's PTSD.  Accordingly, a 
total evaluation based on individual unemployability due to 
service-connected disabilities is denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for PTSD is granted.

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


